         Case 1:19-cv-01959-PAE-SLC Document 34 Filed 07/29/20 Page 1 of 3




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------------X
                                                                          :
DEXTER MURRAY,                                                            :
                                                                          :
                                             Plaintiff,                   :   19 Civ. 1959 (PAE) (SLC)
                           -v-                                            :
                                                                          :     OPINION & ORDER
PATRICIA MIDDLETON, NEW YORK CITY                                         :
HOUSING AUTHORITY, and THE CITY OF                                        :
NEW YORK,                                                                 :
                                                                          :
                                             Defendants.                  :
                                                                          :
------------------------------------------------------------------------ X

 PAUL A. ENGELMAYER, District Judge:

          This case was referred to the Hon. Sarah L. Cave, United States Magistrate Judge, for

 general pretrial management, Dkt. 14, and subsequently to resolve the motions to dismiss filed

 by defendants New York City Housing Authority (“NYCHA”) and the City of New York (the

 “City”), see Dkt. 24. Before the Court is Judge Cave’s July 9, 2020 Amended Report and

 Recommendation,1 Dkt. 33 (“Amended Report”), recommending that the Court: (1) grant

 NYCHA’s motion to dismiss, and dismiss the claims against it with prejudice; (2) grant the

 City’s motion to dismiss, and dismiss the claims against it with prejudice; and (3) grant Murray

 until August 10, 2020, to notify the Court if he intends to pursue his claims against defendant

 Middleton, who has not yet been served and, failing an affirmative response from Murray,

 dismiss the claims against Middleton without prejudice. Id. at 20. The Court incorporates by



 1
   On June 4, 2020, Judge Cave ordered Murray to respond to the motions to dismiss by June 30,
 2020. Dkt. 30. On July 8, 2020, after Murray failed to timely respond, Judge Cave issued a
 Report and Recommendation. Dkt. 32. Murray’s response was filed the same day. Dkt. 31.
 Judge Cave thereafter issued an Amended Report and Recommendation that addresses Murray’s
 response. See Amended Report at 5–6. For avoidance of doubt, the Court here considers and
 adopts Judge Cave’s Amended Report.
       Case 1:19-cv-01959-PAE-SLC Document 34 Filed 07/29/20 Page 2 of 3




reference the summary of the facts provided in the Amended Report. For the following reasons,

the Court adopts Judge Cave’s recommendations in their entirety.

                                           DISCUSSION

       In reviewing a Report and Recommendation, a district court “may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1)(C). “To accept those portions of the report to which no timely objection

has been made, a district court need only satisfy itself that there is no clear error on the face of

the record.” Ruiz v. Citibank, N.A., No. 10 Civ. 5950 (KPF), 2014 WL 4635575, at *2 (S.D.N.Y.

Aug. 19, 2014) (quoting King v. Greiner, No. 02 Civ. 5810 (DLC), 2009 WL 2001439, at *4

(S.D.N.Y. July 8, 2009)); see also, e.g., Wilds v. United Parcel Serv., 262 F. Supp. 2d 163, 169

(S.D.N.Y. 2003).

       As no party has submitted objections to the Amended Report, review for clear error is

appropriate. Careful review of Judge Cave’s thorough and well-reasoned Amended Report

reveals no facial error in its conclusions; the Amended Report is therefore adopted in its entirety.

The Amended Report explicitly states that “[t]he parties shall have fourteen (14) days (including

weekends and holidays) from service of this Report and Recommendation to file any objections”

and that “[f]ailure to object within fourteen (14) days will result in a waiver of objections and

will preclude appellate review.” Report at 21. On July 9, 2020, the Amended Report was mailed

to plaintiff at his address of record. See Dkt. 33. More than 17 days have passed since Murray

was served with the Amended Report. See Federal Rule of Civil Procedure 6(d) (allowing three

additional days when service is made by mail). Murray’s failure to object therefore operates as a

waiver of appellate review. See Caidor v. Onondaga Cty., 517 F.3d 601, 604 (2d Cir. 2008)

(citing Small v. Sec’y of Health & Human Servs., 892 F.2d 15, 16 (2d Cir. 1989) (per curiam)).



                                                   2
       Case 1:19-cv-01959-PAE-SLC Document 34 Filed 07/29/20 Page 3 of 3




                                         CONCLUSION

       For the foregoing reasons, NYCHA’s motion to dismiss, Dkt. 22, is granted in its entirety

and the claims against NYCHA are dismissed with prejudice. In addition, the City’s motion to

dismiss, Dkt. 25, is granted in its entirety, and the claims against the City are dismissed with

prejudice. Finally, Murray is directed to inform the Court in writing, by August 10, 2020,

whether he intends to pursue his claim against defendant Middleton. If the Court has not

received an affirmative response from Murray by that date, the Court will promptly dismiss the

claims against Middleton without prejudice.

       The Clerk of Court is respectfully directed to terminate the motions pending at dockets 22

and 25. The Clerk of Court is further directed to mail a copy of this Order to Murray.

       SO ORDERED.

                                                              PaJA.�
                                                              ____________________________
                                                              Paul A. Engelmayer
                                                              United States District Judge


Dated: July 29, 2020
       New York, New York




                                                  3
